                                                         Notice Recipients
District/Off: 0208−1                          User:                                     Date Created: 6/4/2020
Case: 20−11316−shl                            Form ID: 309F2                            Total: 205


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Mezz57th LLC            36 E 57th Street          New York, NY 10022
ust         United States Trustee          Office of the United States Trustee          U.S. Federal Office Building         201 Varick
            Street, Room 1006           New York, NY 10014
cr          Lawrence F. Flick, IV           c/o Stevens & Lee, PC           485 Madison Avenue, 20th Floor           New York, NY
            10022
tr          Charles N Persing          Bederson LLP            347 Mount Pleasant Avenue            West Orange, NJ 07052
aty         Andreas Milliaressis          Stevens & Lee           485 Madison Avenue            Ste 20th Floor       New York, NY
            10022
aty         Vincent J. Roldan          Ballon Stoll Bader & Nadler P.C.           729 Seventh Avenue, 17th Floor            New York,
            NY 10019
smg         New York State Tax Commission               Bankruptcy/Special Procedures Section             P.O. Box 5300         Albany,
            NY 12205−0300
smg         United States Attorney's Office           Southern District of New York           Attention: Tax & Bankruptcy
            Unit        86 Chambers Street, Third Floor            New York, NY 10007
smg         Internal Revenue Service           PO Box 7346            Philadelphia, PA 19101−7346
smg         N.Y. State Unemployment Insurance Fund                P.O. Box 551          Albany, NY 12201−0551
smg         New York City Dept. Of Finance              345 Adams Street, 3rd Floor           Attn: Legal Affairs − Devora
            Cohn         Brooklyn, NY 11201−3719
7721382     57th Street Copy Center           119 West 57th Street          Suite 1010         New York, NY 10019
7721383     A. Santini Moving & Storage             1 Steel Court         Roseland, NJ 07068
7721385     ADP LLC           1 ADP Blvd            Roseland, NJ 07068
7721386     ADP Screening & Selection Services              PO Box 645177            Cincinnati, OH 45264−5177
7721395     ASI Administrative Solutions            PO Box 5809           Fresno, CA 93755
7721384     Acquavella, William R.            18 East 79th Street         New York, NY 10075
7721387     Advanced Plumbing Mechanical & Sprinkler                 123 50th Street        Brooklyn, NY 11232
7721388     Alan Margolin & Associates             420 Lexington Ave           New York, NY 10170
7721389     All Pro Ventures LLC            1106 Castle Drive          Union, NJ 07083
7721390     Altruist NY LLC           808 Columbus Ave             16D         New York, NY 10025
7721391     Altus GTS         2400 Veterans Memorial Blvd               Suite 300        Kenner, LA 70062
7721392     American Express            PO Box 1270           Newark, NJ 07101−1270
7721393     Anchor Communications              400 East 57th Street         Suite 8N         New York, NY 10022
7721394     Ardolino, Abbey           148 Rockwood Road              Florham Park, NJ 07932
7721396     Associated Pension Consultants, Inc.            111 Express St         Plainview, NY 11803
7721397     Aucaquizhpi, Martha            40−33 97th Street          Corona, NY 11368
7721398     BAM Signs Inc.           876 6th Ave          New York, NY 10001
7721399     Barbara Aphel          2561 East Vermont Ave              Phoenix, AZ 85016
7721400     Barrett, John        c/o Mezz57th LLC             36 E. 57th Street        New York, NY 10022
7721401     Basset, Patrick        343 W 56th Street           Apt 10         New York, NY 10003
7721402     Boglino, Larisa         12 Bluff View Court            Miller Place, NY 11764
7721403     Bonnin, Bruno          1900 Consulate Place            Apt 101        West Palm Beach, FL 33401
7721404     Boss Beauty Supply            1380 Adams Rd            Bensalem, PA 19020
7721405     Bouchon Bakery            423 West 55th St          New York, NY 10019
7721406     Brother's Pastry        PO Box 90616             Staten Island, NY 10309
7721407     Bruno Construction           210 East 25th St          New York, NY 10011
7721408     Carpio, Monica          133−13 95th Ave            2d Floor         South Richmond Hill, NY 11419
7721409     Cartier, Hubert        441 East 20th Street           Apt 7G         New York, NY 10010
7721410     Castillo, Rosa Ceclilia         35−39 63rd Street          Woodside, NY 11377
7721411     Cilione, Katherine          15 Lincoln Avenue           Ardsley, NY 10502
7721412     Classic Protection Security & Investigation            88 New Dorp Plaza           Suite 108        Staten Island, NY
            10306
7721413     Coffee Distributing Corp           200 Broadway            New Hyde Park, NY 11040
7721414     Cogliano, Laura Jean           28−44 46th Street          Apt 2R         Astoria, NY 11103
7721415     Collier, Thomas K.           325 West 21st St.         Apt 1         New York, NY 10011
7721416     Con Edison         JAF Station           PO Box 1702           New York, NY 10016−1702
7721417     Concepcion, Jonathan Efrain            157 East 2d St          Apt 1D        New York, NY 10009
7721418     Correj, Elsa        789 Waring Ave            Bronx, NY 10467
7721419     Costa, Jennifer        136 East 55th St          Apt 8D          New York, NY 10022
7721420     Creative Products of NY            35−18 37th Street          Long Island City, NY 11101
7721421     Croucher, Steven          1990 Lexington Ave             Apt 9C        New York, NY 10035
7721424     DGA Security Systems Inc.             PO Box 1920           New York, NY 10101−1920
7721422     Depasquale Salon Systems             21−21 Broadway            Fair Lawn, NJ 07410
7721423     Devuono, Giuliana           294 Bronxville Road            Apt 2H         Bronxville, NY 10708
7721425     Dunleavy, Ryan           205 West 123d Street            Apt 1       New York, NY 10027
7721426     EBSCO Magazines              PO Box 830460            Birmingham, AL 35283−0260
7721427     EMI−Jay          14560 Calvert Street           Van Nuys, CA 91411
7721428     Eppich, Kara Anne            60−36 69th Ave           Ridgewood, NY 11385
7721429     Fairchild Baldwin          50 East 77th Street          Suite 12A        New York, NY 10075
7721430     Farruggio, Michael Vincent            287 6th Street         New York, NY 10027
7721431     Fernandez, Diana           37−44 101st Street          Corona, NY 11368
7721432   Fernandez, Patria          1360 Merriam Ave            Apt 4Q          Bronx, NY 10452
7721433   Financial Pacific Leasing            P.O. BOX 4568          Federal Way, WA 98001
7721434   First Insurance Funding            450 Skokie Blvd          Suite 1000        Northbrook, IL 60062−7917
7721435   Flick, Larry       308 Julip Run            St. Davids, PA 19087
7721436   Floralies, Inc.       122 East 55th St           New York, NY 10022
7721437   Fodera, Lauren Crystal            41 East Drive         Garden City, NY 11530
7721438   Friedman LLP           One Liberty Plaza           165 , 21 Floor         New York, NY 10006
7721439   Fuhrer, Robert          3612 24th Ave           Apt 2        Astoria, NY 11103
7721440   Garcia, Lucy         6691 Chapman Field Drive              Miami, FL 33156
7721441   George, Elizabeth           39−60 54th Street          Apt 10p         Woodside, NY 11377
7721442   Ghirardo, Christian          46−22 67th Street          Apt 1         Woodside, NY 11377
7721443   Golod, Nikoletta          2072 Ocean Avenue             Apt 503         Brooklyn, NY 11230
7721444   Google LLC           1600 Amphitheatre Parkway               Mountain View, CA 94043
7721445   Great Hair Inc.         6903 Vista Parkway North             Unit 7        West Palm Beach, FL 33411
7721446   Hachette Book Group             PO Box 8828           JFK Station         Boston, MA 02114−8828
7721447   Hatgidmitriou, Vasilia           795 Madison Avenue            3d Floor        New York, NY 10065
7721448   Haufmann, Danielle            69−03 67th Place           Ridgewood, NY 11385
7721449   Haxhari, Rita         2032 Paulding Avenue             Bronx, NY 10462
7721450   Henick Lane Service Group              45−33 Davis Street          New York, NY 10001
7721451   Hernandez Pereira, Gina             37−5289th Street         Apt 3B         Jackson Heights, NY 11372
7721452   Howe, William            500 West 30th Street          Apt 29N          New York, NY 10001
7721453   Hugo Villavicencio           354 South 2d Street          Brooklyn, NY 11211
7721459   ITH Inc.        348 West 49th Street            New York, NY 10019
7721454   Iliescu, Beatrice         31−11 33d Street          Apt 3F         Astoria, NY 11106
7721455   Imperial Dade          255 Route 1&9            Jersey City, NJ 07306
7721456   Internal Revenue Service             Dept of Treasury PO Box 7346           Bryn Mawr, PA 19010
7721457   Intuit Quickbooks           2632 Marine Way            Mountain View, CA 94043
7721458   Iron Mountain          PO Box 27128             New York, NY 10087
7721460   JH Brands LLC            200 E 61st Street          Unit 31E         New York, NY 10065
7721461   John Barrett        c/o Mezz57th LLC              36 E. 57th Street        New York, NY 10022
7721462   John Barrett Inc.         36 E 57th Street         New York, NY 10022
7721463   Jose Muniz         319 W 21st St            Apt C        New York, NY 10011
7721464   Kakivelis, Suzanna           30−49 35th Street          Astoria, NY 11103
7721465   Kersey, William           2109 Broadway            Apt 932         New York, NY 10023
7721466   Kersey, William John Michael              2109 Broadway           Apt 932        New York, NY 10023
7721467   Labauri, Natia         1820 East 13th Street           Apt 3D         Brooklyn, NY 11229
7721468   Lamarre, Sandra           49 Crown St           Apt 14F         Brooklyn, NY 11225
7721469   Laundry King           PO Box 570077             Whitestone, NY 11357
7721470   Lemanis, George            5 Poe Court          Ledgewood, NJ 07852
7721471   Leonetti, Gina Marie           321 W 104th St           New York, NY 10025
7721472   Levine, Fallon Diedre           647 Hands Creek Road             East Hampton, NY 11937
7721473   Liocotta, Laura Mary            15−43 Chandler Drive           Fair Lawn, NJ 07410
7721474   Loja, Cruz Esperenza            95−15 41St Ave           Apt 6        Corona, NY 11368
7721475   Long Island Beauty Supply Inc.             90−31 160th Street          Jamaica, NY 11432
7721476   Lopez, Nadia          9−11 E 107th Street           Atp 2M          New York, NY 10029
7721477   Lori McLean Ltd.            320 East 11th Street         New York, NY 10003
7721485   MDK International Inc.             477 Madison Ave           6th Floor        New York, NY 10022
7721491   MIP 57th Development Acquisition LLC                 c/o Macklowe Properties          737 Fifth Ave      New York, NY
          10153
7721492   MIP 57th Development Acquisition LLC                 c/o Macklowe Properties 737 Fifth Ave          New York, NY
          10153
7721478   Macfarlane Properties            c/o Merrill Lynch         57 Hampton Road           Southampton, NY 11968
7721479   Mamatkarimova, Nodira               1315 West 7th Street         Apt E7        Brooklyn, NY 11204
7721480   Manies, Shoshana            333 E 93rd St          Apt 4A         Brooklyn, NY 11204
7721481   Marathon Digital LLC             1501 Broadway           Suite 2500         New York, NY 10036
7721482   Maria Canale          717 Madison Ave             New York, NY 10065
7721483   Martinez, Susan           1563 W 5th St          Apt 4A          Brooklyn, NY 11204
7721484   Mazars USA LLC              135 W 50th Street          New York, NY 10020
7721486   Meija De La Cruz, Arlin             2532 Williams Bridge Road            Bronx, NY 10469
7721487   Melissa Ventosa−Martin              570 16th Street        Brooklyn, NY 11218
7721488   Meo, Janine         2379 Royce Street            Brooklyn, NY 11234
7721489   Michele Pelafas, Inc.          910 S Riverside Dr          Suite 3        Elmhurst, IL 60126
7721490   Milbon USA Inc.            550 5th Ave          9th Floor         New York, NY 10036
7721493   Moncada, Diego            5943 58th Avecnue            Floor 2        Maspeth, NY 11378
7721494   Monte, Gina         33 Bond Steeet            Apt 1816          Brooklyn, NY 11201
7721495   Morgan Jones           180 Nassau St           Apt 10C         Brooklyn, NY 11201
7721496   Moroccan Gold Serices LLC               PO Box 291301            Fort Lauderdale, FL 33329
7721497   Mosquea, Cruz           91−13 111 Street           2d Floor        Richmond Hill, NY 11418
7721498   Muniz, Jose         414 S Center St           Santa Ana, CA 92703
7721499   Muniz, Jose         414 S Center Street           Santa Ana, CA 92703
7721507   NYS Dept of Taxation and Finance               Bankrupctcy Section, PO Box 5300           Albany, NY 12205
7721500   Nastase, Sorina          440 Cross Road           Apt C3         Matawan, NJ 07747
7721501   Navatis Credit Corp.           201 Executive Center Drive           SUITE 100          Columbia, SC 29210
7721502   Navitas Credit Corp           201 Executive Center Drive SUITE 100              Columbia, SC 29210
7721503   New York City Dept of Finance              1 Center Street         New York, NY 10007
7721504   New York State Dept of Taxation and Finance               PO Box 15172           Albany, NY 12212−5172
7721505   Nonn, Soeun          24−43 43rd Street           Astoria, NY 11103
7721506   Nutraceutical Wellness Inc.            136 Madison Ave           10th Floor       New York, NY 10016
7721508   Ohman, Ashley            100 Thayer Street         Apt 5K          New York, NY 10040
7721509   OnSameDay Delivery              PO Box 20467 Greely Sq Station             4 E 27th Street      New York, NY
          10001
7721510   Paguay, Marco T            40−40 79th St         Apt B106          Elmhurst, NY 11373
7721511   Patricia Yankee          538 Garnet St         North Babylon, NY 11703
7721512   Pawnee Leasing Corp             3801 Automation Way             Fort Collins Collins, CO 80525
7721513   Pawnee Leasing Corp.             3801 Automation Way            Fort Collins, CO 80525
7721514   Penuela Hernandez, Monica             147−34 70th Ave            Apt 1        Flushing, NY 11367
7721515   Principal Life Insurance Company             711 High Street          Des Moines, IA 50392−0371
7721516   Purchase Power           814 10th Ave          New York, NY 10019
7721517   Qeliqi, Fetije        10 Nevins St         Apt 5A          Brooklyn, NY 11217
7721518   Quarterhorse Technology Inc.            14 Penn Plaza          9th Floor        New York, NY 10122
7721519   Ramos, Mauricio            412 E 78th Street        Apt 1a         New York, NY 10021
7721520   Redleaf, Elizabeth          c/o Jon Leffel NKSFB, LLC,            810 Seventh Ave., Ste. 1701        New York, NY
          10019
7721521   Ree, Jason Anthony            1179 Ellsworth Ave           Bronx, NY 10465
7721522   Republic Data Products Inc.           PO Box 273           Maplewood, NJ 07040
7721523   Revord, Troy          990 Hancock Street          Brooklyn, NY 11221
7721524   Reynoso De Los Santos, Jose             502 West 170th St          New York, NY 10032
7721525   Ringo, Ross          477 FDR Drive           Apt m1306           New York, NY 10002
7721526   Ronette Riley Architect           494 Eighth Ave          15 Fl        New York, NY 10001
7721527   Rosales Rodriguez, Joseph            30−21 31st Street         Apt 2R         Astoria, NY 11102
7721528   Rose 1845 By Lazarus Ltd.            107 East 35th Street         Apt 1A          New York, NY 10016
7721529   Roseman, Ida           25 Parkview Ave          Apt 4K          Bronxville, NY 10708
7721530   Ruberto, Cindy A            92 Pearsall Avenue          Apt 5        Jersey City, NJ 07305
7720917   STEVENS & LEE, P.C.                Counsel for Lawrence F. Flick IV           485 Madison Avenue, 20th Floor      New
          York, New York 10022
7721531   Safety First Ltd.         1055 Parsippany Rd           Parsippany, NJ 07054
7721532   Saka, Toshiki          319 West 48 Street         New York, NY 10036
7721533   Salkin, Evgeny          37 West 72d Street          Apt 16A          New York, NY 10023
7721534   Salon Centric         62686 Collections Center Dr            Chicago, IL 60693−0626
7721535   Salon Guys          5980 88th Street         Sacramento, CA 95828
7721536   Saw Investment Fund LLC              2449 N. TENAYA WAY #35290                  c/o Steve Wynn       Las Vegas, NV
          89134
7721537   Seigel, Adam          4 Manhattan Ave           Apt 2A          New York, NY 10025
7721538   Seller, Jeffrey        1501 Broadway           24th Floor         New York, NY 10036
7721539   Shu Uemura           Professional Products Division           PO Box 9340           Garden City, NY 11540
7721540   Sigillo, Vincenzo          1795 Darby Street          Yorktown Heights, NY 10598
7721541   Signature Bank           261 Madison Ave.          New York, NY 10016
7721542   Smolyanskaya, Lyudmila              623 Binghamton Lane            Livingston, NJ 07039
7721543   Sound & Vision            116 West 23d Street          4th Floor        New York, NY 10011
7721544   Spectrum Enterprise           1900 Blue Crest Lane           San Antonio, TX 78247
7721545   Staples         500 Staples Drive         Framingham, MA 01702
7721546   Suratt Cosmetics           30 East 20th Street        Suite 6F         New York, NY 10003
7721547   Symbiotic Salon Systems             60 Seaview Blvd          Port Washington, NY 11050
7721548   Tavarez, Brigida          44 Jackson St         New York, NY 10002
7721549   Tele−Verse Communications Inc.              730 Blue Point Road           Holtsville, NY 11742−1832
7721550   The Finest Accessories, Inc.          30545 SE 84th Street           Suite 5       Issaquah, WA 98027
7721551   The Hartford          690 Asylum Avenue            Hartford, CT 06155
7721552   The Sweet Construction Group             5 Hanover Square           5th Floor        New York, NJ 10004
7721553   The Wella Corporation            24444 Network Place            Chicago, IL 60683
7721554   Thompson, Ta−Tyana Zhane               54 Boerum St           Apt 16T         Brooklyn, NY 11206
7721555   Time Payment Corp             1600 District Ave Suite 200          Burlington, MA 01803
7721556   Time Payment Corp.             1600 District Ave         Suite 200         Burlington, MA 01803
7721557   Todd, Jonathan           3170 34th Street        Apt 3C          Astoria, NY 11106
7721558   Total Fire Protection          5322 Avenue N           Brooklyn, NY 11234
7721559   Trinny London           Cambridge House           16 High Street, Saffron          Essex, Walden CB10 1AX
7721560   United Healthcare           Lockbox 10151          5505 North Cumberland Ave Suite 309            Chicago, IL 60656
7721561   Vargas, Brianna           4655 188th Street        Ridgewood, NY 11385
7721562   Velotta, Antonio M           43−42 45th St         Apt #6O           Sunnyside, NY 11104
7721563   Verizon Wireless           PO Box 408          Newark          Newark, NJ 07101−0408
7721564   Villavicencio, Carlos H           354 South 2d Street         Apt 1D         Brooklyn, NY 11211
7721565   Villaviciencio, Janeth          354 South 2d Street         Apt 1D         Brooklyn, NY 11211
7721566   WageWorks, Inc.            PO Box 224547           Dallas, TX 75222−4547
7721567   Walz, Alex A           1 Larch Court         Fishkill, NY 12524
7721568   Weeden, Alex           2554 Matthews Ave            Apt 2         Bronx, NY 10467
7721569   Wendolowski, Tori            138 Turner Street         Port Reading, NJ 07064
7721570   Winterstein, Guy Laurent Ropiot            71 St Marks Place           Apt 4       New York, NY 10003
7721571   Wongchong, Joan             45 President Street        Brooklyn, NY 11231
7721572   Woodner, Dian            The Woodner Company              21 East 67th Street 4th Floor       New York, NY 10065
7721573   Zakin, Eduard          386 Poillon Ave          Staten Island, NY 10312
7721574   Zhuran, Lyudmila            135 Ocean Parkway            Apt 14F         Brooklyn, NY 11218
                                                                                                                    TOTAL: 205
